DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
	The terminal disclaimer filed on 28 April 2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent 10,540,820 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 28 April 2021), with respect to the rejection of claims 1-20 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The present invention relates to the conversion of a cymatic effect, associated with a musical element, into a virtual reality effect for presentation during a virtual reality experience.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Sykes L.J. discloses the claimed: cymatic system (Sykes: figs. 9-10), comprising: a processor to: receive a video of a cymatic effect (Sykes: section 4.5), and convert the cymatic effect into a virtual reality effect (Sykes: section 1.2), while Snibbe et al teaches a video that includes video (Snibbe: abstract), and Seefeldt et al discloses output a virtual reality effect to a virtual reality device (Seefeldt: fig. 2, illustrating a sequence of remapped textures).
In addition, Outram B.I., ‘Synesthesia Audio-Visual Interactive-Sound and Music Visualization in Virtual Reality with Orbital Observation and Navigation’) teaches output a virtual reality representation of a musical element occurring during a virtual reality experience (Outram: fig. 1, abstract, “Music visualization is particularly suited to enjoying music 
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “convert the cymatic effect into a virtual reality effect associated with a musical element … output the virtual reality representation to a virtual reality device in response to the musical element occurring during a virtual reality experience presented through the virtual reality device, the virtual reality representation being alterable in response to a movement of a head of a user wearing the virtual reality device”
As per independent claims 11 and 19, these claims are also allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Outram B.I., ‘Synesthesia Audio-Visual Interactive-Sound and Music Visualization in Virtual Reality with Orbital Observation and Navigation’, 2016 IEEE Intl. Workshop on Mixed Reality Art, pp. 7-8, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F VALDEZ/Examiner, Art Unit 2611